Title: To Benjamin Franklin from the Abbés Chalut and Arnoux, 17 August 1779
From: Chalut, abbé ——,Arnoux, abbé ——
To: Franklin, Benjamin


passy mardi 17 aout. [1779]
Les abbés de Chalut et Arnoux ont l’honneur de faire leurs compliments respectueux à Monsieur franklin et de faire leurs amitiés à Monsieur son petit fils et de leur proposer d’aller diner demain mercredi à St. Cloud chez M. de Chalut fermier general qui est très empressé de recevoir le pere et le fils, on ne dinera qu’à quatre heures.
 
Addressed: A Monsieur / Monsieur franklin Ministre / plenipotentiaire des Etats / unis d’Amerique / à Passy
